DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 16-19, drawn to a flame retardant blend, classified in C08K21/08.
II. Claim20-26, drawn to a flame retardant flexible polyurethane foam and articles comprising said polyurethane foam, classified in C08K5/53.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the structural identity of the phosphinate flame retardant  of formula (I-B) loses its identity when it is reacted with the monomer composition to make the polyurethane.  The subcombination has separate utility such as a flame retardant for epoxy resins, see DE 26 52 007 A1, or as a flame retardant for linear polyesters, see U.S. Pat. No. 5,399,428 A1.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required due to there different classification, the lost of identity of the phosphinate flame retardant when reacted, and because applicant has no statement on the record that for patentability purposes that the inventions stand and fall together.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Jaksha C. Tomic on 3/10/22 a provisional election was made with traverse to prosecute the invention of Group I, claims 16-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Balbo Block et al. U.S. Patent Application Publication No.: 2016/0083500 A1 in view  Henze et al. U.S. Patent Application Publication No.: 2017/0066906 A1.
Balbo Block et al. discloses phosphorus containing polyol, obtainable or obtained by a process comprising the reaction of at least one polyol with a phosphorus containing compound of the general formula (I) as defined herein, as well as the process for preparing a phosphorus containing polyol, comprising the reaction of at least one polyol with a phosphorus containing compound of the general formula (I). Furthermore, the present invention relates to the use of a phosphorus containing polyol as disclosed herein as a flame retardant, to a process for the preparation of a polyurethane and the polyurethane as such, see abstract.
reaction product of general formula (I) and the polyol is preferably present in the form of phosphate or phosphinate groups, see paragraphs [0035]-[0036], [0102], and claim 2. The polyol is chosen from a polyether polyol, a polyester polyol and mixtures thereof, see claim 1. When the R1 and R2 groups on the phosphorous comprising compound of general formula I are selected to be ethyl groups, and said phosphorous comprising compound of general formula I is reacted with a polyol chosen from a polyether polyol, a polyester polyol and mixtures thereof, to form phosphinate type flame retardants, said phosphinate type flame retardants are deemed to fall within Applicant’s claimed phosphinate type flame retardants of formula (I-B), as set forth in independent claim 16, and also fall within the phosphinate type flame retardants of dependent claim 17. 
Balbo Block et al. differs from applicant’s claimed invention in that there is no direct disclosure to the further inclusion of additional flame retardant species, such as phosphate compounds and/or halogenated phosphate compounds, to be used in combination with the phosphinate type flame retardants. 
Henze et al. discloses compositions comprising at least one thermoplastic polyurethane, at least melamine cyanurate, at least one first phosphorus-containing flame retardant (F1) selected from the group consisting of derivatives of phosphoric acid and derivatives of phosphonic acid and at least one further phosphorus-containing flame retardant (F2) selected from the group consisting of derivatives of phosphinic acid, and to the use of such a composition for production of cable sheaths, see abstract.

It would have been obvious to one having ordinary skill in the art to use the disclosure of the secondary reference to Henze et al. as strong motivation to actually add a phosphate type flame retardant (e.g. resorcinol bis(diphenyl phosphate) and bisphenol A bis(diphenyl phosphate), as a secondary type phosphorous flame retardant to be used in combination with the phosphinate type flame retardant disclosed by the primary reference to Balbo Block et al. for the benefits such would impart to the effectiveness of said combination to render polyurethane more flame resistance. In any case, it is well known in the art that to employ two or more materials in combination for the same purpose they are taught as being individually useful is not patentable outside a showing of unexpected and superior results, see In re Kerhoven, 205 USPQ 1069 (CCPA 1980).  

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Balbo Block et al. U.S. Patent Application Publication No.: 2016/0083500 A1 in view  Buszard et al. U.S. Patent Application Publication No.: 2004/0030011 A1.
Balbo Block et al. has been described above and differs from applicant’s claimed invention in that there is no direct disclosure to the further inclusion of additional flame retardant species, such as phosphate compounds and/or halogenated phosphate compounds, to be used in combination with the phosphinate type flame retardants.
Buszard et al. discloses flame retardant flexible polyurethane foam compositions, methods of flame retarding flexible polyurethane foam compositions, articles made therefrom and flame retardants that comprise blends of tetrahalophthalate esters and phosphorus-containing flame retardant having at least about 5 wt. % phosphorus additives. The combined weight of the tetrahalophthalate ester and the phosphorus-containing flame retardant comprises about 5 to about 20% by weight of the flexible polyurethane foam compositions or reaction mixtures. The ratio of the tetrahalophthalate ester to the phosphorus-containing flame retardant is from about 80:20 to about 20:80 percent by weight and preferably from about 60:40 to about 40:60 percent by weight, see abstract.
Buszard et al.’s paragraph [0020] reads as followed: “Particularly suitable phosphorous-containing flame retardant additives include phosphates and phosphonates having one or two phosphorus atoms per molecule. Examples include: triethyl phosphate, tri-n-butyl phosphate, tri-isobutyl phosphate, tris(2-ethylhexyl) phosphate, dimethylmethyl phosphonate, resorcinol bis(diphenyl phosphate), dimethylpropyl phosphonate, triphenyl phosphate, and isodecyl diphenyl phosphate. Examples of halogenated phosphorus additives include tris(1,3-dichloro-2-propyl) phosphate also known as TDCP or Antiblaze.RTM. 195 (from Rhodia), and a chloroethyl diphosphate ester commercially available as Antiblaze 100 (from Rhodia).” [Emphasis added]. 
Buszard et al.’s dependent claim 8 reads as followed: “A flame retardant composition according to claim 1, wherein the phosphorus-containing flame retardant comprises at least one of a phosphate, a phosphonate, a phosphinate, a phosphite and a phosphine oxide.” [Emphasis added]. 
It would have been obvious to one having ordinary skill in the art to use the disclosure of the secondary reference to Buszard et al. as strong motivation to actually add a phosphate type flame retardant (e.g. resorcinol bis(diphenyl phosphate) and/or a halogenated phosphate flame retardant (e.g. tris(1,3-dichloro-2-propyl) phosphate also known as TDCP), as secondary type phosphorous flame retardants to be used in combination with the phosphinate type flame retardant disclosed by the primary reference to Balbo Block et al. for the benefits such would impart to the effectiveness of said combination to render polyurethane more flame resistance. In any case, it is well known in the art that to employ two or more materials in combination for the same purpose they are taught as being individually useful is not patentable outside a showing of unexpected and superior results, see In re Kerhoven, 205 USPQ 1069 (CCPA 1980).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764